Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a computer control apparatus configured to…” As “control apparatus” does not imply any structure, the limitations of the device are unknown. It is not clear what limitations are included in the control apparatus for configuring it to perform the functional language. No structure is claimed or implied by “control apparatus” nor is it modified by any structure in the claim. The addition of “computer” does not add any limitations as a computer there are multiple interpretations of the claim language. 

Claim 1 recites “a metal deposition apparatus configured to.” The same reasoning as stated above applies. No structure is implied by “metal deposition apparatus”. The inclusion of “apparatus” makes the 

Claim limitation “a computer control apparatus configured to”, “a metal deposition apparatus configured to” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because these limitation do not contain or imply any structure and the term “apparatus” makes the limitation ambiguous. The apparatus is not modified by any structure in the claim.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or


Regarding claim 10, a constant contact tip-to-work distance is claimed, however, claim 1 does not recite a contact tip. 

The term "substantially" in claim 11 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Regarding claim 21, a constant contact tip-to-work distance is claimed, however, claim 1 does not recite a contact tip. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9, 11-13, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wuest et al (US 2018/0345413).

Wuest discloses regarding claims 1-3, 9 an additive manufacturing system (See Title), comprising a computer control apparatus 16 (See Paragraphs [0034], [0097] configured to access build patterns stored in a storage device as digital data which correspond to a 3D part to be additively manufactured. (See Paragraphs [0002], [0034], [0114]) A metal deposition apparatus (See paragraph [0102]) is disclosed, configured to deposit a metal material to form multiple layers 25 of the 3D part. Fig 10 shows the metal being deposited in a weave pattern (See Paragraph [0124]-[0125]) and would be deposited based on the planned 2D model of each layer 25 and be controlled by the control device. (See Paragraph [0129]) Wuest fails to disclose dynamically adjusting the weave width and frequency. However, it would have been obvious to one having ordinary skill in the art to adjust the width and frequency to account for variations in the width of the 3D part as well as to account for variations in the feed speed. Regarding claim 11, Fig 10 shows a substantially triangular shape. 
Wuest discloses regarding claims 12-13 an additive manufacturing system (See Title), comprising a computer control apparatus 16 (See Paragraphs [0034], [0097] configured to access build patterns stored in a storage device as digital data which correspond to a 3D part to be additively manufactured. (See Paragraphs [0002], [0034], [0114]) A metal deposition apparatus (See paragraph [0102]) is disclosed, configured to deposit a metal material to form multiple layers 25 of the 3D part. Fig 10 shows .

Claims 4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wuest et al (US 2018/0345413) Zhang et al (US 2016/0254669).

The teachings of Wuest have been discussed above. Wuest fails to disclose the robot operatively connected to a base holding the 3D part. Zhang discloses a robotic base for moving the part in the X-Y plane during deposition. (See Abstract) Zhang also discloses the deposition apparatus connected to the robot. It would have been obvious to adapt Wuest in view of Zhang to provide the robot operatively connected to a base holding the 3D part, and/or to a deposition apparatus for improving the accuracy and precision of the part printing. 

Allowable Subject Matter
Claims 5-8, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930.  The examiner can normally be reached on M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        


7/26/2021